                   Case 4:19-cv-01973-HSG Document 71 Filed 05/12/20 Page 1 of 2
                                                                                                                  Reset Form

 1                                        UNITED STATES DISTRICT COURT
 2                                    NORTHERN DISTRICT OF CALIFORNIA
     $11,(&+$1*7,*(5&+$1*,19(670(176//&$6,$16
 3   ,19(67,1*,15($/(67$7(//&0(/$1,(*21=$/(6              )
     *$5<*21=$/(6DQG* 0<281,48(3523(57<//&                )            43:19-cv-01973 -HSG
                                                                        Case No: _______________
 4   ,QGLYLGXDOO\DQG2Q%HKDOIRI$OO2WKHUV6LPLODUO\6LWXDWHG
                                                                    )
                                           Plaintiff(s),            )   APPLICATION FOR
 5                                                                  )   ADMISSION OF ATTORNEY
              v.
                                                                    )   PRO HAC VICE; ORDER
 6                                                                  )   (CIVIL LOCAL RULE 11-3)
     :(//6)$5*2%$1.1$
                                                                    )
 7                                                                  )
                                           Defendant(s).
                                                                    )
 8
          I, Theodore J. Hawkins                   , an active member in good standing of the bar of
 9    New York                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Plaintiffs                                   in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Eve Cervantez (SBN 164709)              an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
       Labaton Sucharow LLP                                              Altshuler Berzon LLP, 177 Post Street, Suite
14     140 Broadway, New York, NY 10005                                  300, San Francisco, CA 94108
       MY TELEPHONE # OF RECORD:                                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 907-0700                                                     (415) 421-7151
       MY EMAIL ADDRESS OF RECORD:                                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    thawkins@labaton.com                                               ecervantez@altber.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 4915906      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
           I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 05/05/20                                                              Theodore J. Hawkins
22                                                                                              APPLICANT

23
                                         ORDER GRANTING APPLICATION
24                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Theodore J. Hawkins                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 5/12/2020
                                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                                 October 2012
Case 4:19-cv-01973-HSG Document 71 Filed 05/12/20 Page 2 of 2
